DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20210057490).
Regarding claim 1, Choi discloses (Figs. 1-27) a display device, comprising: a display screen comprising: a display panel (200) comprising a non-display region (A3-A4) and a display region (A1-A2), a transparent bonding layer (43), a touch structure (40, 410), a second light-shielding structure (450), and a through hole (450H); a transparent cover plate (60); and a first light-shielding structure (61); wherein: the transparent bonding layer (43), the touch structure (40, 410) and the transparent cover plate (60) are sequentially laminated on the display panel (200); the through hole penetrates through the display panel, the transparent bonding layer, and the touch structure (40, 410), and the non-display region surrounds the through hole and the display region surrounds the non-display region; and the first light-shielding structure (61) is disposed on the transparent cover plate (60) and surrounds the through hole, the second light-
Regarding claim 7, Choi discloses (Figs. 1-27) the second light-shielding structure (450) is ring-shaped; and an inner diameter of the second light-shielding structure (450) is the same as an inner diameter of the through hole (450H).
Regarding claim 9, Choi discloses (Figs. 1-27) the orthographic projection of the second light-shielding structure (450) onto the display panel is within the orthographic projection of the first light-shielding structure (61) onto the display panel.
Regarding claim 10, Choi discloses (Figs. 1-27) the touch structure (40, 410) is provided with a first surface proximal to the display panel (200) and a second surface proximal to the transparent cover plate (60); wherein the second light-shielding structure (450) is disposed on the first surface, or on the second surface, or between the first surface and the second surface.
Regarding claim 11, Choi discloses (Figs. 1-27) the touch structure (40, 410) comprises a substrate layer (300), a plurality of touch electrodes (410, 420), and an insulating layer (45); wherein the plurality of touch electrodes are disposed on a surface of the substrate layer, the insulating layer covers the plurality of touch electrodes; and the second light-shielding structure (450) is disposed on the substrate layer or on the insulating layer.
Regarding claim 15, Choi discloses (Figs. 1-27) a method for manufacturing a display device, the method comprising: providing a display panel (200), a touch structure (40, 410) with a light-shielding pattern (450), and a transparent cover plate (60) with a first light-shielding structure (61); bonding the touch structure (40, 410) to the display panel (200) by a transparent bonding layer (43); forming a through hole (450H) penetrating through the display panel, the transparent bonding layer (43), the light-shielding pattern (450), and the touch structure (40, 410) to obtain a display screen with a second light-shielding structure (450), wherein the display panel (200) is provided with a non-display region (A3-A4) surrounding the through hole and a display region (A1-A2) surrounding the non-display region, the second light-shielding structure comprises a remaining part of the light-shielding pattern (450) after forming the through hole, and surrounds the through hole, and an orthographic projection of the second light-shielding structure (450) onto the display panel (200) is within the non-display region; and disposing the transparent cover plate (60) on the touch structure (40, 410), such that the first light-shielding structure (61) surrounds the through hole, wherein an orthographic projection of the first light-shielding structure onto the display panel is within the non-display region, and the first light-shielding structure (61) is configured to shield light through the through hole and slantly incident on the transparent cover plate (60) from a side, proximal to the display panel, of the second light-shielding structure.
Regarding claim 16, Choi discloses (Figs. 1-27) providing a substrate layer (300); forming a plurality of touch electrodes (410, 420) on one surface of the substrate layer; forming an insulating layer (45) on the plurality of touch electrodes; and forming the light-shielding pattern (450) on at least one of the insulating layer and on the other surface of the substrate layer to obtain the touch structure.
Regarding claim 17, Choi discloses (Figs. 1-27) providing a substrate layer (300); forming a plurality of touch electrodes (410, 420) and the light-shielding pattern (450) on a surface of the substrate layer (31); and forming an insulating layer (45) on the plurality of touch electrodes and the light-shielding pattern to obtain the touch structure.
Regarding claim 19, Choi discloses (Figs. 1-27) the second light-shielding structure (450) is ring-shaped; and an inner diameter of the second light-shielding structure (450) is the same as a diameter of the through hole (450H).
Regarding claim 20, Choi discloses (Figs. 1-27) the orthographic projection of the second light-shielding structure (450) onto the display panel is within the orthographic projection of the first light-shielding structure (61) onto the display panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 2, Choi discloses various widths of the light shielding structures and through holes. 
Choi does not necessarily disclose the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Choi does not necessarily disclose the inner diameter of the first light-shielding structure satisfies the following relations: D1 ≤ 2h/tan α – D0, and sin α = nd/a, wherein D1 is the inner diameter of the first light-shielding structure, h is a vertical distance between the first light-shielding structure and the second light-shielding structure, D0 is the diameter of the through hole, n is a refractive index of the transparent bonding layer, d is a thickness of the transparent bonding layer, and a is a minimum distance from a boundary between the non-display region and the display region to the through hole in a radial direction of the through hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular inner diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Choi does not necessarily disclose the inner diameter of the first light-shielding structure satisfies the following relation: D1 ≤ D0 - 2√(m12 + m22 + m32), wherein D1 is the inner diameter of the first light-shielding structure, D0 is the diameter of the through hole, m1 is a geometric tolerance of the through hole, m2 is a fit tolerance between the transparent cover plate and the display panel, and m3 is a geometric tolerance of the first light-shielding structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular inner diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Choi does not necessarily disclose the inner diameter of the first light-shielding structure satisfies the following relations: D1 ≤  min {2h/tan α - D0; D0 - 2√(m12 + m22 + m32)},  and sinα = nd/a, wherein h is a vertical distance between the first light-shielding structure and the second light-shielding structure, n is a refractive index of the transparent bonding layer, d is a thickness of the transparent bonding layer, and a is a minimum distance difference from a boundary between the non-display region and the display region to the through hole in a radial direction of the through hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular inner diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Choi does not necessarily disclose the outer diameter of the first light-shielding structure satisfies the following relation: D2 = D0 +2a-2√(m22 +m32), wherein D2 is the outer diameter of the first light-shielding structure, D0 is the diameter of the through hole, a is the minimum distance from the boundary between the non-display region and the display region to the through hole in the radial direction of the through hole, m2 is the fit tolerance between the transparent cover plate and the display panel, and m3 is the geometric tolerance of the first light-shielding structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular outer diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Choi does not necessarily disclose an outer diameter of the second light-shielding structure satisfies the following relation: D3 = D0 +2a-2√(m42 +m52), wherein D3 is the outer diameter of the second light-shielding structure, D0 is the diameter of the through hole, a is the minimum distance from the boundary between the non-display region and the display region to the through hole in the radial direction of the through hole, m4 is a fit tolerance between the touch structure and the display panel, and m5 is a geometric tolerance of the second light-shielding structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular outer diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Choi does not necessarily disclose a thickness of the first light-shielding structure ranges from 1 µm to 5 µm, and a thickness of the second light-shielding structure ranges from 1 µm to 5 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Choi discloses various widths of the light shielding structures and through holes. 
Choi does not necessarily disclose the first light-shielding structure is ring-shaped, an inner diameter of the first light-shielding structure is less than a diameter of the through hole, and an outer diameter of the first light-shielding structure is greater than the diameter of the through hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen et al. (US 20190235653).
Regarding claim 13, Choi does not necessarily disclose each of the first light-shielding structure and the second light-shielding structure is made of an ink or an opaque photoresist.
Chen discloses (Figs. 1-8) the light-shielding structure (2) is made of an ink or an opaque photoresist (section 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen to obtain a light blocking material.
Regarding claim 14, Choi does not necessarily disclose a photoresist layer comprises a black carbon particle.
Chen discloses (Figs. 1-8) a photoresist layer (2) comprises a black carbon particle (section 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen to obtain a light blocking material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871